Guy, J.
(concurring) — I concur in the result reached by the majority because I believe it was a violation of public policy when the employer applied this work rule under the facts existing here in order to fire Mr. Gardner. I would not find this work rule to be in violation of public policy in a general sense. However, in this case Mr. Gardner was faced with the decision whether to break what is normally a sensible and reasonable rule for his own and his partner’s safety and save a woman’s life or adhere to the rule and watch a woman he knew be murdered in front of him while he sat safely in his truck with a gun in hand. It defies what I believe is true about human nature that anyone would be willing to watch a person die in order to comply with a company safety rule. I believe our nature *951would cause any decent person, under these dire circumstances, to break the rule and save the life. Even normally good rules must have exceptions and yield to a higher good. "When the company chose to enforce the rule under these facts, it failed to recognize that Mr. Gardner was acting for the higher good, as would any right-thinking person.
Durham, C.J., concurs with Guy, J.